 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   JIMMY RAY FERRER,                   )   No. 5:18-cv-02131-JVS (JDE)
                                         )
12                                       )
                       Petitioner,       )   ORDER ACCEPTING FINDINGS
13                                       )
                  v.                     )   AND RECOMMENDATION OF
14                                       )   UNITED STATES MAGISTRATE
     STATE OF CALIFORNIA, et al.,        )
                                         )
                                             JUDGE
15                     Respondents.      )
                                         )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and the
18   Report and Recommendation of the United States Magistrate Judge. Petitioner
19   did not file any objections to the Report and Recommendation. The Court
20   accordingly accepts the findings and recommendation of the Magistrate Judge.
21
22
23
24
25
26
27
28
 1         IT IS THEREFORE ORDERED that Judgment shall be entered
 2   denying the Petition and dismissing this action without prejudice.
 3
     Dated: January 07, 2019
 4
 5
 6
                                                ______________________________
 7
                                                JAMES V. SELNA
 8                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
